Citation Nr: 0818526	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-13 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
including cardiomyopathy and ventricular tachycardia, status 
post defibrillator.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.

Additionally, the Board notes that in March 2008, the veteran 
submitted a claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.  The record currently before the Board contains 
no indication that this claim has been adjudicated.  Thus, it 
is referred to the RO for initial consideration.


REMAND

The veteran seeks service connection for a heart disability 
and hypertension.  He has advanced two theories of 
entitlement.  

First, he notes that his service medical records document 
that he was treated with Preludin for hypotension and 
bradycardia.  He claims that his current cardiac problems are 
related to those in-service conditions and/or improper 
treatment therefor.  

Alternatively, the veteran claims that his current heart 
disability and hypertension are causally related to or 
aggravated by his service-connected PTSD with major 
depressive disorder.  

The Board notes that since this claim was last reviewed by 
the RO in the April 2006 Statement of the Case, the veteran 
has submitted numerous pieces of evidence, including 
additional clinical records showing treatment for his heart 
disability, as well as a February 2007 letter from his 
private physician indicating that it was his opinion that the 
veteran's PTSD was aggravating his cardiac conditions, 
including hypertension.  The veteran has not waived his right 
to initial RO consideration of such evidence.  Thus, a remand 
is necessary.  See 38 C.F.R. § 20.1304 (2007).

In addition, the veteran has not been afforded a VA medical 
examination in connection with his claims.  Given the 
evidence currently of record, such an examination is 
necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, the Board notes that the record on appeal appears to 
be incomplete.  In clinical settings, the veteran has 
reported that he was awarded disability benefits in September 
2000 as a result of his heart disability.  Records from the 
Social Security Administration (SSA) are not of record and 
may be pertinent to the appeal.  Under these circumstances, 
the RO must make an attempt to obtain records from the SSA.  
See 38 C.F.R. § 3.159(c) (2007) (providing that VA has a duty 
to request information and pertinent records from other 
Federal agencies, when on notice that such information 
exists).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and 
request records regarding the veteran's 
award of disability benefits, including 
any medical records in its possession.  

2.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and etiology of his 
current heart disability and 
hypertension.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be asked to provide an 
opinion as to whether it is as least as 
likely as not that any current heart 
disability or hypertension identified on 
examination is causally related to the 
veteran's active service or any incident 
therein, including treatment for 
hypotension and bradycardia, or is 
causally related to or aggravated by the 
veteran's service-connected disabilities, 
including PTSD.  The report of 
examination should include a complete 
rationale for all opinions rendered.

3.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claims.  If the veteran's 
claims remain denied, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



